Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN202514588).
Regarding claims 1 and 26, Lu discloses an aerosol delivery device comprising: a housing formed of one body or a plurality of bodies; one or more primary function elements positioned within the housing, said primary function elements being configured for aerosol delivery; and at least one secondary function element (stylus) that is not configured for aerosol delivery and that is removably or permanently attached to an exterior surface of the housing (Abstract).  
Regarding claim 18, Lu also discloses the secondary function element (by reference sign 61, fig. 1) can be permanently attached to an exterior surface of the aerosol delivery device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 2-5, 18, 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN202514588) as applied to claim 1 above and further in view of Alarcon et al. (U.S Pub. No. 20110265806).
Regarding claim 2, Lu discloses wherein the primary function elements include a power source (by reference 4, fig. 1), a microprocessor (by reference sign 3, fig. 1) and a heating element (within the reference sign 3, fig. 1).  Lu does not seem to expressly disclose a sensor.  Alarcon discloses an aerosol delivery device with the primary function elements include a power source (130, fig. 1A), a microprocessor (136, fig. 1A), and a sensor (132, fig. 1A) and a heater (146, fig. 1A) (corresponding to heating element).  Alarcon also discloses the sensor can be used for detecting a user’s action for smoking.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a sensor to the device of Lu as taught by Alarcon.
Regarding claim 3, Alarcon discloses the housing comprises a control body and a separable cartridge (fig. 1A).
Regarding claim 4, Alarcon discloses the separable cartridge comprises a heater (146, fig. 1A), a reservoir with an aerosol precursor composition, and a liquid transport element (141, fig. 1A) [0046].
Regarding claim 5, Alarcon discloses the separable control body comprises a power source (130, fig. 1A), a microprocessor (136, fig. 1A), and a sensor (132, fig. 1A).
Regarding claim 18, Alarcon discloses the secondary function element can be permanently attached to an exterior surface of the aerosol delivery device.
Regarding claims 27-29, Alarcon discloses the device can further comprising a battery configured to be attached to the aerosol delivery device [0021].

Regarding claim 31, Alarcon discloses the electrical connection between the primary power source and the auxiliary power unit can be formed without removing the primary power source from the housing [0021].
Regarding claims 32-34, Alarcon discloses the device can further include another cartridge configured to hold a volume of aerosol precursor composition and a liquid transport element wherein the element is configured to attach to the aerosol delivery device so as to be in fluid communication with one or more of the cartridge, the heater and the liquid transport element [0045].
Claims 19, 21-22, 24 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN202514588) in view of Baker (U.S Pub. No. 20060193677).
Regarding claim 19, Lu does not expressly disclose a secondary function element is retractable into the aerosol delivery device.  Baker discloses device with a function element such as a stylus can be retractable into a housing, Baker also discloses a function element (blade) that is also capable of being retractable into the housing [0016].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a secondary function of Lu to be retractable into the aerosol delivery device for protection as taught by Baker.
Regarding claims 21 and 35, in addition to the feature discussed above for claim 1, Lu further discloses an accessory rail (62, fig. 1) attached to an exterior surface of the housing.  Lu does not expressly disclose a secondary function element attached to the 
Regarding claim 22, it would have been obvious to one of ordinary skill that the housing body is configured to removably engage the accessory rail (Also see In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).
Regarding claim 24, Lu discloses the accessory rail extends along a portion of the length of the aerosol delivery device.
Claims 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN202514588) in view of Rothbaum et al. (U.S Pub. No. 20110192857).
Regarding claim 21, Lu discloses an aerosol delivery device comprising: a housing formed of one body or a plurality of bodies; one or more primary function elements positioned within the housing, said primary function elements being configured for aerosol delivery; and at least one secondary function element (writing instrument). (Abstract).  Lu does not expressly disclose an accessory rail wherein at least one secondary function is attached to the accessory rail.  Rothbaum discloses an accessory rail (2710) removably attached to an exterior surface of the housing a writing instrument (2702) wherein at least one secondary function element is not configured for aerosol delivery (see figs. 27A, 27B and 28).  Therefore, it would have been obvious to one of 
Regarding claim 23, Rotham discloses the accessory rail extends along an entire length of the aerosol delivery device (see fig.27B).
Regarding claim 25, although Rotham only shows a preferred embodiment wherein the rail extends along an entire length of the device (see fig. 27B); it would have been obvious to one of ordinary skill in the art at the time the invention was made to extends the rail beyond the length of the device to have better attachment surface on the secondary function element.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 18-19, 21-25 have been considered but moot in view of the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHU H NGUYEN/            Examiner, Art Unit 1747